
	
		I
		111th CONGRESS
		1st Session
		H. R. 2658
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2009
			Mr. Capuano
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the estate and gift tax unified credit to an exclusion equivalent of
		  $5,000,000, to adjust such amount for inflation, to repeal the 1-year
		  termination of the estate tax, and for other purposes.
	
	
		1.Increase in the unified
			 credit against estate and gift tax
			(a)In
			 generalSubsection (c) of section 2010 of the Internal Revenue
			 Code of 1986 (relating to applicable credit amount) is amended by striking all
			 that follows were the applicable exclusion amount and inserting
			 . For purposes of the preceding sentence, the applicable exclusion
			 amount is $5,000,000..
			(b)Inflation
			 adjustmentSection 2010 of such Code is amended by redesignating
			 subsection (d) as subsection (e) and by inserting after subsection (c) the
			 following new subsection:
				
					(d)Cost-of-living
				adjustmentIn the case of any decedent dying, or gift made, in a
				calendar year after 2010, the $5,000,000 amount in subsection (c) shall be
				increased by an amount equal to—
						(1)such amount,
				multiplied by
						(2)the cost-of-living
				adjustment determined under section 1(f)(3) for such calendar year by
				substituting calendar year 2009 for calendar year
				1992 in subparagraph (B) thereof.
						If any
				amount as adjusted under the preceding sentence is not a multiple of $10,000,
				such amount shall be rounded to the nearest multiple of
				$10,000..
			(c)Repeal of 1-year
			 termination of the estate tax; application of EGTRRA sunset
				(1)In
			 generalSubtitles A and E of title V of the Economic Growth and
			 Tax Relief Reconciliation Act of 2001, and the amendments made by such
			 subtitles, are hereby repealed; and the Internal Revenue Code of 1986 shall be
			 applied as if such subtitles, and amendments, had never been enacted.
				(2)Conforming
			 amendmentsSections 511(d), 511(e), and 521(b)(2) of the Economic
			 Growth and Tax Relief Reconciliation Act of 2001, and the amendments made by
			 such sections, are hereby repealed; and the Internal Revenue Code of 1986 shall
			 be applied as if such sections, and amendments, had never been enacted.
				(3)Application of
			 sunset to remaining provisions
					(A)In
			 generalParagraph (2) of section 901(a) of the Economic Growth
			 and Tax Relief Reconciliation Act of 2001 is amended by striking
			 December 31, 2010 and inserting December 31,
			 2009.
					(B)ExceptionSection
			 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not
			 apply to subtitle C of title V of such Act.
					(d)Effective
			 dateThe amendments made by
			 subsections (a) and (b) shall apply to estates of decedents dying, and gifts
			 made, after December 31, 2009.
			
